DETAILED ACTION
11/23/20 - RCE.
07/22/20 - Final rejection.
05/22/20 - Applicant response.
01/22/20 - First action on the merits.
10/28/19 - Applicant election.
08/27/19 - Restriction requirement.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/20 has been entered.
Response to Arguments
Applicant's arguments filed 11/23/20 have been fully considered but they are not persuasive.
 	Regarding the prior art, Applicant asserts Kong and Cohen do not show modifying an on-skin time by a factor of stimulation intensity for tracking electrode replacement as recited.  However, modifying an on-skin time by a factor of stimulation intensity is shown by Kong (Paragraph 80: the weight factor during stimulation can be made to be proportional to the stimulation intensity), which is similar to limitations previously rejected in claims 10 and 56.  In addition, the concept of tracking electrode replacement time based on a factor of stimulation intensity is also reflected in Cohen (Paragraph 94: cumulative or total amount of stimulation current through the electrode).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 9, 17, 19-21, 27-28, 57-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong (US 2015/0306387) in view of Cohen (US 2017/0056650).
	Regarding claim 1, Kong discloses the same invention as claimed, including a stimulation unit for electrically stimulating at least one nerve using electrical pulses (Figure 2; Paragraph 43), an electrode assembly connectable to said stimulation unit (Figure 3; Paragraph 46), wherein said electrode assembly is configured to be placed in contact with skin of the user (Figure 1; abstract; Paragraph 15), and a control unit connected to said stimulation unit and said electrode assembly (Figures 2, 4; Paragraph 53), said control unit being configured to (i) determine if said electrode assembly is in contact with the skin of the user, (ii) when said electrode assembly is determined to be (iii) modify the amount of time that said electrode assembly has been in contact with the skin of the user by applying a multiplying factor which is a function of the stimulation current intensity that has passed through said electrode assembly (Paragraph 80: on-skin time is modified by a higher weight factor during stimulation which may be proportional to stimulation intensity), (iv) use the modified amount of time that said electrode assembly has been in contact with the skin of the user to determine whether the electrode assembly needs to be removed from the user's skin (Paragraph 80: on-skin time for removal is modified by the higher weight assigned to stimulation period in order to take into consideration an additional skin irritation effect caused by the TENS stimulation), and (v) notify the user to remove said electrode assembly from the user's skin when the amount of time that said electrode assembly has been in contact with the skin of the user exceeds a threshold (abstract; Paragraphs 19, 52, 61, 77: alerting the user to remove the device from the user's skin so that the skin can air out).
	Further regarding claim 1, as noted above, Kong discloses tracking on-skin time and alerting the user to remove the device from the user's skin so that the skin can air out, but does not disclose further notifying the user to replace the electrode assembly with a new electrode assembly based on the on-skin time exceeding a threshold.  However, Cohen teaches tracking on-skin time of an electrode assembly (Paragraphs 93, 104: cumulative amount of time that electrode patch is worn by patient and not including periods of time when electrode patch is removed) and notifying the user to replace the electrode assembly with a new electrode assembly when the amount of time that said electrode assembly has been in contact with the skin of the user exceeds a threshold (Paragraphs 91, 103, 164+; Figures 5C-D), in order to allow for a timely replacement and maintain optimal electrode functionality over time.  Therefore, it would have been obvious to one with ordinary skill in the art 
 	Regarding claims 3-5, 9, Kong discloses a storage unit in the main TENS device for tracking electrode usage data (Paragraphs 59, 68, 78: storage of data is implicitly required by the analysis).  Kong does not disclose the storage unit is incorporated into the connectable electrode assembly.  However, Cohen teaches the electrode assembly may comprise the storage unit (Figure 6; Paragraphs 135, 154, 172+: electrode use indication circuitry may be disposed within the electrode patch) wherein the storage unit comprises non-volatile flash memory (Paragraphs 231-232, 235), in order to more securely associate usage data with individual sensor assemblies.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kong as taught by Cohen to include incorporating storage into the connectable electrode assembly as recited, in order to more securely associate usage data with individual electrode assemblies.
	Regarding claims 5-6, the storage unit of Cohen is wirelessly accessible via RFID (Paragraph 221).
	Regarding claim 17, Kong discloses the electrode assembly comprises a communications unit (broadest reasonable interpretation of "communications unit" includes electrical connectors for providing electrical communication between modular devices; Figure 3: 160, 162; Paragraph 47) wherein the link is a wired communications link (Paragraph 47).
 	Regarding claims 19-20, the electrode assembly as modified by Cohen above comprises a wireless RFID communications unit (Paragraph 221).
 	Regarding claim 21, Kong discloses the control unit is configured to enable stimulation to be delivered through said electrode assembly when the amount of time that said electrode assembly has 
	Regarding claim 27, the device as modified with Cohen provides a predicted time remaining before replacement as recited (Paragraphs 164+, 198+; Figures 11B-C).
 	Regarding claim 28, the control unit of Cohen provides an indication to replace a component (Paragraphs 164+; "recommendation of the type" can include replacing with the same existing type).
	Regarding claims 57-60, Kong discloses the same notification modalities as recited (Paragraphs 44, 81).
 	Regarding claim 61, Kong discloses the electrode assembly comprises a sensing unit (broadest reasonable interpretation of "sensing unit" includes electrodes that are used to sense parameter values; Paragraphs 53, 62).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong (US 2015/0306387) and Cohen (US 2017/0056650) in view of Sun (US 2012/0123227).
 	Regarding claim 18, Kong or Cohen do not disclose the 1-wire protocol.  However, Sun teaches the 1-wire protocol is well-known for transmitting data (Paragraph 49).  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kong and Cohen to include the 1-wire protocol as recited, in order to transmit data.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong (US 2015/0306387) and Cohen (US 2017/0056650) in view of Jeffery (US 2015/0335877).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eugene T Wu/Primary Examiner, Art Unit 3792